               Case 2:18-cv-06004-SJF-AYS Document 1-3 Filed 10/26/18 Page 1 of 2 PageID #: 43
JS 44ClSDNY                                                                                CIVIL COVER SHEET
REV. 06i01/17
                              The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                              otherpapersasrequiredbylaw,exceptasprovidedbylocal rulesof court. Thisform,approvedbytheJudicial                                     Conferenceofthe
                              United States in September 1974, is required for use of the Clerk of Court for the purpose of lnitiating the civil docket sheet.



PLAINTIFFS                                                                                                 DEFENDANTS
Liberty Hospitality LLC                                                                                    Maxum lndemnity Company



ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE                                            NUMBER             ATTORNEYS (IF^KNOWN).
Joseph A. Altm'an,    Esq.                                                                                 Traub Liberman Straus & Shrewsberry LLP
951 Bruckner       Boulevard                                                                               7 Skyline Drive
Bronx, NY         10459;718-3280422                                                                        Hawthorne, NY 10532;914-347-2600

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSD
                               (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 usc 1332
                                                                                                                                                                          Judge Previously Assigned
Has        this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time?                                 ruo   [Yes I

lfyes,wasthiscaseVol.!lnvol.!DismissedNoIYes!lfyes,givedate-&CaseNo.
IsTHTSANTNTERNATToNALARBTTRAnoNcAsE?                                 No E              yes E

(PLACE AN [x] tN oNE              Box             )NLY)                               NATURE OF SUIT
                                     TORTS                                                                                                 ACTIONS UNOER STATUTES




CONTRACT                             PERSONAL INJURY                        PERSONAL     INJURY       FORFEITURE/PENALW                    BANKRUPTCY                            OTHER STATUTES
                                                                            [ ] 367 HEALTHCARE/                                                                                  I   ] 375 FALSE CLAIMS
 kl 110          INSURANCE           [ ] 310 ATRPLANE                       PHARI\4ACEUTICAL PERSONAL I I 625 DRUG RELATED
                                                                                                      -setzuReorpRoprRty                   I    ] 422 APPEAL
                                                                                                                                                                                 [   ] 376 OUr TAM
 tl 130  120     MARINE              [ ] 315 AIRPLANE          PRODUCT      TNJURY/PRODUCTLIABILITY
                                                                                                INJURY
                                                                                                                                                       28 USC 158
 tl 140          MILLER ACT                      LIABILITY                  [   ] 365 PERSONAL                      21 USC 881             [    ] 423 WTHDRAWAL                  [   ] 400   srATE
 tl              NEGOTIABLE
                 INSTRUMENT
                                     [    ] 320 ASSAULT, LIBEL &
                                                 SLANDER
                                                                                       PRODUCT LIABILITY
                                                                            r r tuuoiliiStb"s   iJntcjnnL [     ]6e0orHER
                                                                                                                                                       28 USC 157                            REAPPORTIONIVlENT
                                                                                                                                                                                 [ ] 410 ANTTTRUST
 [ ]150          RECOVERY OF          [   ] 330 FEDERAL                               INJURY PRODUCT                                                                             [ ] 430 BANKS & BANKING
                 OVERPAYMENT &                        EIVIPLOYERS'                    LIABILITY            PROPERTY RIGHTS                                                       [ ]450 Colvll\ilERCE
                 ENFORCEIVENT                  TIABILITY                                                                                                                         I I 460 DEPORTATION
                 OF JUDGMENT          [ ]340 rvARrNE                        PERSONAL PROPERTY              I    I 820 COPYRTGHTS                                                 [ ] 470 RACKETEER INFLU.
                                                                                                           I I 830 PATENT                                                                    ENCED & CORRUPT
 [   ]151        MEDICARE ACT         [ ]345 |VARINE PRODUCT                                                                                                                                 ORGANIZATION ACT
 I   1152        RECOVERY OF                   LIABILITY                    [   ] 370 OTHER FRAUD          [ ] 835 PATENT-ABBREVIATED      NEW DRUG APPLICATION
                                                                            I   ] 371 IRUTH IN LENDING                                                                                       (Rrco)
                 DEFAULTED            { I 350 MOIOR VEHICLE
                 STUDENT LOANS        [ ] 355 MOIOR VEHTCLE                                                 I   ] B4OTRADEMARK                                                   [ ] 480 CONSUMER CREDIT
                 (EXCL VETERANS)               PRODUCT LIABILITY                                                                            SOCIAL SECURITY                      I ]490 CABLE/SATELLITETV
 [ ]153           RECOVERY OF         [ ] 360 OTHER PERSONAL                                                                                                    395ff)
                 OVERPAYMENT                   INJURY                       [   ] 380 OTHER PERSONAL       LABOR                                 861 HIA   (1                    I   I 850 SECURTTTES/
                 OF VETERAN'S          I ] 362 PERSONAL INJURY -                       PROPERTY DAIVIAGE                                         862 BLACK LUNG (923)                       COMMODITIES/
                  BENEFITS                     IUED MALPRACTICE             [   ] 385 PROPERTY DAMAGE      [    ] 710 FAIR LABOR                 863 DIWC/DlvWV (405(g))                    EXCHANGE
     160                                                                               PRODUCT LIABILITY                STANDARDS ACT            864 SSID TITLE XVI
 [   ]            STOCKHOLDERS
                                                                                                                                                 865 RSI (405(s))
                  SUITS                                                                                    [ ]720 LABOR/|\4GMT
 [ ] 1e0          oTHER                                         PRISONER PETITIONS                                   RELATIONS                                                   [   ] 890 OTHER STATUIORY
                  CONTRACT                                      [ ] 463 ALIEN DETAINEE                     [ ] 740 RAILWAY LABOR ACT                                                        ACTIONS
 [ ] 195                                                        [ ] 510 MOTTONS rO                              ]                           FEDERAL TAX SUITS                    {   ] 891 AGRICULTURAL ACTS
                  CONTRACT
                                                                         VACAIE SENTENCE
                                                                                                           [    751 FAIflLY IVIEDTCAL
                  PRODUCT             ACTIONS UNDER STATUTES                                               LEAVE ACT (FIMLA)
                  LIABILITY                                              28 USC 2255                                                        [   ] 870 TAXES (U.S. Plaintiff or
                                      CIVIL RIGHTS              [ ] 530 HABEAS CORPUS                      [    ] 790 OTHER LABOR                      Delendant)                [   ] 893 ENVTRONtuIENrAL
 [   ] 196 FRANCHTSE
                                                                [ ] 535 DEATH PENALTY                                  LITIGATION           [   ] 871 rRS-TH|RD PARTY                       MATTERS
                                                                I I 540 MANDAMUS & OIHER                   [    ] 791 EMPL RET rNC                     26 USC 7609               [   ]895 FREEDOIVI OF
                                      I 1440 OTHER CIVIL RIGHTS                                                        SECURITY ACT (ERISA)                                                 INFORI\4ATION ACT
                                              (Non-Prisoner)
 REAL PROPERTY                                                                                                                                                                   I   I S96ARBTTRATION
                                          I I 441 VOTTNG                                                    IMMIGRATION
                                                                                                                                                                                 []       s99AD|VrNlsrRATlvE
                                                                            PRISONER CIVIL RIGHTS
 I j21o           LAND                    [ ] 442 EMPLOYMENT                                                                                                                          PROCEDURE ACT/REVIEW OR
                  CONDEMNATION            [ ] 443 HOUSING/                                                  [] 462 NATURALIZATION                                                     APPEAL OF AGENCY DECISION
 I I22o           FORECLOSURE                         ACCOIVIVODATIONS                    RIGHTS
                                                                                I 550 CIVIL                         APPLICATION
 [ 1230           RENT LEASE &            [       ]445 AMERICANS WTH            I 555 PRTSON CONDITION     { 1465 OTHER IMMIGRATION                                                   II 950 CONSTITUTIONALITY OF
                  EJECTMENT                           DISABILITIES -            I560 CIVILDETAINEE
                                                                                ,CONDITIONS                         ACTIONS                                                           STATE STATUTES
                                                      EI\4PLOYMENT                           OF CONFINEI\4ENT
 | 1240           TORTS TO LAND
 | 1245           TORT PRODUCT            []446       AMERTCANSWTH
                  LIABILITY                           DISABILiTIES -OTHER
 [ ]2s0           ALL OTHER                   [   ] 448 EDUCATTON
                  REAL PROPERTY




               Check if demanded in comPlaint:
                                                                                        DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N,Y
               CHECK IF THIS IS ACLASS ACTION                                           AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
               UNDER F.R.C.P. 23                                                        IF SO, STATE:

     DEMAND         S                                OTHER Declaratory              $ JUDGE                                                               DOCKET         NUMBER--
     Check YES onlv if demanded in complaint
     JURYDEMANO:               EYES EIO                                                  NOTE: you must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
         Case 2:18-cv-06004-SJF-AYS Document 1-3 Filed 10/26/18 Page 2 of 2 PageID #: 44

(PLACE    AN   x   tN ONE BOX ONLY)                                                     ORIGIN
                                                                                                                                                                           APPeal.to District
n        originat lxl 2 Removed trom                                            l-l 4 Reinstated or     l-l 5 Transfened    from    n   6 i].]l':1l:'j'.'           [l 7
     1                                                        [3   Remandeo                                                                                                Judge lrom
         Proceeding State Court                                    from                Reopened                 (Specify Diskict)
                                                                                                                                           (Transferred)                   Magistrate Judge
                                                                   Appellate
                        E a.    "tl
                                      parties represented          Court
                                                                                                                                    [ 8 wtrttioistrict      Litigation (Direct File)

                        I o      [,li:"=,":ne
                                                     party


(PLACE     AN X IN ONE BOX      ONLY)                                             JURISDICTION
                                                                           BASIS OF                                                               IF DIVERSITY, INDICATE
n    1 U.S. pLA1NIFF        n   2     U.S. DEFENDANT               I 3 rEoennl QUESTI6N S4 otvrnStrv                                              CITIZENSHIP BELOW'
                                                                        (U,S, NOT A PARTY)

                                      ctTtzENSHlP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
          (Place an [X] in one box for Plaintiff and one box for Defendant)
                                                                                                      PTF DEF                                                                 PTF      DEF
                                    PTF    DEF
CITIZEN OF THIS STATE            t4    1   il1               CITIZEN OR SUBJECT OF A                  il3t13          INCORPORATED and PRINCIPAL PLACE                        tls []5
                                                              FOREIGN COUNTRY                                         OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER      STATE I       12   txl   2           INCORPORATED or PRINCIPAL PLACE          t14il4          FOREIGN NATION                                          t16      il6
                                                              OF BUSINESS IN THIS STATE


PLAINTI FF(S) ADDRESS(ES) AND COUNTY(IES)
2370 Brunner Avenue
County of Bronx, NY 10473




DEFEN DANT(S) ADDRESS(ES) AN D COUNTY(l ES)

3655 North Point ParkwaY
Alpharetta, GA 30005




 DEFEN DANT(S) ADDRESS UNKNOWN
                                                                                                     ASCERTAIN
 REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO
 THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                            COURTHOUSE ASSIGNMENT
 I hereby certify that this case should be assigned to the courthouse indicated below
                                                                                      pursuant to Local Rule for Division of Business 18,20 or 21




 check     one:     THIS ACTIO             HOULD BE ASSIGNED                    TO: E WHITE PLAINS f                                       MANHATTAN


 D^IE      jjt2\tjB                                                                                             ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                NEY OF RECORD
                                                                                                                ilNo                                Mo.1!--              v1.2011
                                                                                                                ixi ves(DATEADMITTED                                                     1



 RECEIPT #                                                                                                      Attorney Bar Code # CR6O+A


 Magistrate Judge is to be designated by the Clerk of the Court

    Magistrate Judge

    Ruby J. Krajick, Clerk of Court              by                            Deputy Clerk, DATED

    UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
